688Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply file on 08/18/2022, wherein claims 1, 4, 7, 10, 13, and 14 were amended, claims 2, 3, and 6 were cancelled, new claims 21-25 were added. Claims 1, 4, 5, 7-15, and 21-25 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. "A tapered notch" was never disclosed in the original specification. The term tapered as a descriptor was never used to describe any of the notches present in the specification,.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8-14, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 5642854 A) in view of Bennett (US 5419486 A) and Ringler (US 2388288 A).
	With respect to claim 1, Hatton discloses a zipper carton comprising: 
a first panel (16 figure 1 below) having an elongated slot (17 figure 1 below) extending therethrough, the slot (17 figure 1 below) having a length extending between opposing ends; 
and a locking panel (56, 58, 60, 42 figure 1 below) assembly comprising:
and a locking tab (60, 42 figure 1 below) having a linear length that is greater than the length of the slot (17 figure 1 below), the locking tab comprising:
a base (58, 60 figure 1 below) having a front edge (figure 1), an opposing back edge (figure 1), and a first side edge (figure 1 below) and a second side edge (figure 1 below) that both extend between the front edge and the back edge (figure 1); and 
a first retention flap (42 figure 1 below) projecting from the base and being foldable relative to the base (col 4 lines 60-65), the locking tab being configured so that when the first retention flap (42 figure 1 below) is folded from a relaxed position to a folded position (figure 7 below), at least a portion of the locking tab (60, 42 figure 1 below) including the first retention flap (42 figure 1 below) can be slid through the slot (17 figure 1 below) and after the first retention flap (42 figure 1 below) passes through the slot (17 figure 1 below), the retention flap automatically resiliently rebounds at least partially toward the relaxed position so as to block retraction of the locking tab from the slot (col 3 lines 60-63). 

    PNG
    media_image1.png
    439
    388
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    320
    media_image2.png
    Greyscale

Hatton failed to disclose of a removable zipper tear strip between the base and the locking panel assembly. However, in a similar field of endeavor, namely foldable boxes, Bennett taught of containers with removable zipper tear strips (58 figure 2 below) located between a locking panel assembly that is adhered to the front panel (22 figure 2 below) and a base (56 figure 2 below) to be able to detach the lid from the rest of the container to access the contents (col 2 lines 14-16). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the locking panel of Hatton to include a removable zipper tear trip as taught by Bennett in order to access the containers contents.

    PNG
    media_image3.png
    630
    425
    media_image3.png
    Greyscale


	Hatton failed to disclose of a third retention flap projecting from the front edge of the base and being foldable relative to the base, wherein the locking tab is configured so that when the first retention flap, second retention flap, and third retention flap are folded from a relaxed position to a folded position, at least a portion of the locking tab including the first retention flap, second retention flap, and third retention flap can be slid through the slot and after the first retention flap, second retention flap, and third retention flap passes through the slot, the first retention flap, second retention flap, and third retention flap automatically resiliently rebounds at least partially toward the relaxed position so as to block retraction of the locking tab from the slot. However, in a similar field of endeavor, namely self-locking containers, Ringler taught of various tongue and slit connections, which includes one composed of three retention flaps. As depicted this system is composed of a front edge (labeled), back edge (labeled), first edge (90 left), second edge (90 right), first retention flap (89-2 left), second retention flap (89-2 right), third retention flap (89-1) on figure 25 below that passes through the slot on figure 26 below. It would have been obvious to one of ordinary skill in the art of container locking mechanisms before the effective filing date of the claimed invention to include a three retention flap system as taught by Ringler in the container of Hatton since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hatton in view of Bennett teaches the tear lock container and adding the locking mechanism as taught by Ringler would maintain the same functionality of the combination of Hatton in view of Bennett, making the results predictable to one of ordinary skill in the art (MPEP 2143).

    PNG
    media_image4.png
    432
    413
    media_image4.png
    Greyscale

	With respect to claim 4, Hatton in view of Bennett and Ringler discloses the zipper carton as recited in claim 1, Hatton further discloses wherein the base of the locking tab (60, 42 figure 1 above) has a front face and an opposing back face (inherent in 3D objects) that longitudinally extend between the first side edge and the opposing second side edge (figure 1 above).
	With respect to claim 5, Hatton in view of Bennett and Ringler discloses the zipper carton as recited in claim 4, Hatton further discloses wherein the base has a linear length extending between the opposing first and second side edges, the linear length of the base being equal to or smaller than the length of the slot. Although this relationship isn’t described or clearly delineated with respect to slot 17 of figure 1 above, it is present in other locking tabs of Hattons invention (see figure 3 below). Enlargement of the slot or decreasing the length of the opposing side edges can also be considered as an alteration in shape of Hattons locking panels without any change in functionality or stated advantages in the present applications disclosure. This would be considered as not novel as established under the guidelines set forth In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) which established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." The application has presented no argument which shows that the particular sizing portions of the opposing side edges vs slot is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of closing the locking panel of Hattons invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459

    PNG
    media_image5.png
    234
    269
    media_image5.png
    Greyscale

With respect to claim 8, Hatton in view of Bennett and Ringler discloses the zipper carton as recited in claim 1, Hatton further discloses wherein the first panel and the locking panel assembly are each free of any adhesive applied thereto.  
With respect to claim 9, Hatton in view of Bennet and Ringler discloses the zipper carton as recited in claim 1, Hatton further discloses, comprising: an encircling sidewall (panels beneath 48 figure 1 above) that partially bounds a compartment, the encircling sidewall (panels beneath 48 figure 1 above) that having an upper end that bounds an access opening (opening in figure 2 below) to the compartment and an opposing lower end; a floor (12 figure 2 below) disposed at the lower end of the encircling sidewall (panels beneath 48 figure 1 above); and the locking panel (56, 58, 60, 42 figure 1 above)  assembly being connected to the encircling sidewall.  

    PNG
    media_image6.png
    353
    463
    media_image6.png
    Greyscale

	With respect to claim 10, Hatton in view of Bennet and Ringler discloses the zipper carton as recited in claim 9, Hatton further discloses comprising: a cover panel (50, 66 figure 1 above) assembly projecting from the encircling sidewall (panels beneath 56 figure 1 above), the cover panel (50, 66 figure 2 above) assembly being configured to extend over and at least partially cover the access opening (figure 2 above); the locking panel (56, 58, 60, 42 figure 1 below) assembly projecting from the cover panel assembly (panels beneath 56 figure 1 above); and the first panel comprising a front panel (16 figure 1 above) of the encircling sidewall, the slot (17 figure 1 above) extending through the front panel (16 figure 1 above).  
With respect to claim 11, Hatton in view of Bennet and Ringler discloses the zipper carton as recited in claim 10, Hatton further discloses wherein a secondary slot (62 figure 1 above) is formed at or adjacent to an intersection between the cover panel (50, 66 figure 1 above) assembly and the locking panel assembly (56, 58, 60, 42 figure 1 above).  
Examiner Note: Adjacent is interpreted to mean “next to or adjoining something else.” (Oxford Languages)
	With respect to claim 12, Hatton in view of Bennet and Ringler discloses the zipper carton as recited in claim 9, further comprising: the first panel (16 figure 1 above) projecting directly from a front panel the encircling sidewall, the first panel (16 figure 1 above) being configured to extend over and at least partially cover the access opening (figure 2 above); and the locking panel assembly (56, 58, 60, 42 figure 1 above) projecting directly from a back panel of the encircling sidewall (panels beneath 56 figure 1 above).  
Examiner Note: The first panel is one of the walls determining the access opening size, therefore if the first panel was any shorter, the access opening would be larger and vice versa. The existence of a first panel will inherently partially cover the access opening.
Claim 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1, above. With respect to claim 13, Hatton failed to disclose a zipper carton in a closed and locked position, comprising: at least a portion of the locking tab including the first retention flap, second retention flap, and third retention flap being passed through the slot, the first retention flap and second retention flap being angled relative to the base so as to block retraction of the locking tab out of the slot.  
With respect to claim 14, Hatton in view of Bennett failed to disclose a method for closing a zipper carton, the method comprising: folding the first retention flap, the second retention flap and the third retention flap from the relaxed position to the folded position; passing the locking tab including the first retention flap, the second retention flap and the third retention flap through the slot; and allowing the first retention flap, the second retention flap and the third retention flap to automatically resiliently rebound at least partially toward the relaxed position so as to block retraction of the locking tab from the slot. 
With respect to claim 15, Hatton in view of Bennett failed to disclose wherein the third retention flap is blocked by a product retainer as it resiliently rebounds at least partially toward the relaxed position. 
However, in a similar field of endeavor, namely self-locking containers, Ringler taught of various tongue and slit connections, which includes one composed of three retention flaps (as mentioned above under claim 1 rejection). As depicted this system is composed of first retention flap (89-2 left), second retention flap (89-2 right), third retention flap (89-1) on figure 25 below. These flaps are folded and passed through a slot (93) on figure 26 below, where once passed the folded members (including the third retention flap) rebound towards the relaxed position (col 1 lines 22-30). It would have been obvious to one of ordinary skill in the art of container locking mechanisms before the effective filing date of the claimed invention to include a three retention flap system as taught by Ringler in the container of Hatton since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Hatton in view of Bennett teaches the tear lock container and adding the locking mechanism as taught by Ringler would maintain the same functionality of the combination of Hatton in view of Bennett, making the results predictable to one of ordinary skill in the art (MPEP 2143).
With respect to claim 21 and 22, the references as applied to claim 14, above, disclose all the limitations of the claims except for wherein the third retention flap is disposed between the first retention flap and the second retention flap after automatically resiliently rebounding at least partially toward the relaxed position so as to block the first retention flap and the second retention flap from being folded back to the folded position (claim 21) and wherein the third retention flap is folded to the folded position before the first retention flap and the second retention flap are folded to the folded position (claim 22). However, both of these claims are accomplished with a simple change in the order of folding retention flaps from Ringler and would be obvious for one or ordinary skill of the art to try. Therefore, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to fold the third retention flap before the first and second retention flaps since there are only a finite number of predictable solutions. Either the third retention flap is folded first or after the first and second retention flaps. Thus, folding the third retention flap before the first and second retention flaps (prior to insertion into the slot) would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
	With respect to claim 23, the locking mechanism of Ringler teaches wherein the front edge (labeled Shapiro figure 25) of the base extends between a first end (intersection of 90 left and front edge figure 25) and an opposing second end (intersection of 90 right and front edge figure 25), a slit (93 figure 26) extending completely through the front edge at a central location between the first end and the second end of the front edge.  
Examiner Note: Refer to claim 1 rejection for reasons for combination.
	

Claims 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 5642854 A) in view of Bennett (US 5419486 A), Ringler (US 2388288 A), and Shapiro (US 1745770 A).
	With respect to claim 7, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein the slot has a width and the slot extends between a first end and an opposing second end, the width of the slot constricting at a central location between the first end and the second end of the slot. However, in a similar field of endeavor, namely locking mechanisms for containers, Shapiro taught of slits that extend longitudinally with rounded wider ends “to prevent tearing” (col 3 lines 5-7). Thus, resulting in the claimed shape (item 42 figure 2). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slits of Hatton in view of Bennett and Ringler to include wider edges (when compared to the center) as taught by Shapiro in order to prevent tearing. 
	With respect to claim 25, Hatton discloses a first panel (16 figure 1 below) having an elongated slot (17 figure 1 below). Shapiro teaches of an elongated slot with a length that extends between a first end and an opposing second end, a width of the slot constricting at a central location between the first end and the second end (see claim 7 rejection for reasons to combine); Bennett teaches of a locking panel assembly with a removable zipper tear strip with a base projection (see claim 1 rejection for reasons to combine) which can further include the locking mechanism of Hatton as an alternate method of securing the flap. Hatton further discloses and a locking tab (60, 42 figure 1 below) having a linear length that is greater than the length of the slot (17 figure 1 below), the locking tab comprising:
a base (58, 60 figure 1 below); and a first retention flap (42 figure 1 below) projecting from the base and being foldable relative to the base (col 4 lines 60-65), the locking tab being configured so that when the first retention flap (42 figure 1 below) is folded from a relaxed position to a folded position (figure 7 below), at least a portion of the locking tab (60, 42 figure 1 below) including the first retention flap (42 figure 1 below) can be slid through the slot (17 figure 1 below) and after the first retention flap (42 figure 1 below) passes through the slot (17 figure 1 below), the retention flap automatically resiliently rebounds at least partially toward the relaxed position so as to block retraction of the locking tab from the slot (col 3 lines 60-63).
	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hatton (US 5642854 A) in view of Bennett (US 5419486 A), Ringler (US 2388288 A), and Learn (US 20130087607 A1).
With respect to claim 24, the references as applied to claim 1, above, disclose all the limitations of the claims except for the front edge of the base including a tapered notch; the third retention flap including a projection extending into the notch; and a slit extending through the front edge between the tapered notch and the projection. However, in a similar field of endeavor, namely containers with features along fold lines, Learn taught of fold lines with notch and projection (items 332 and 336) features along a fold line in order to allow the container to be “transitioned between the closed configuration and the open configuration without buckling” (page 4 [0042]). Applying this to the featured fold lines on the prior art, this would enable a restriction/control of movement between flaps along the fold lines. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the front edge of Hatton in view of Bennett and Ringler to include a projection and notch as taught by Learn in order to allow restrict movement between panels.

Response to Arguments
In view of Applicant’s amendment, prior art has been identified and applied appropriately. Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735